     Case 2:19-cv-10220-RGK-JPR Document 25 Filed 12/23/20 Page 1 of 2 Page ID #:126


                                                                                    JS-6
 1 Robert F. Brennan, Esq. [S.B. #132449]
   LAW OFFICES OF ROBERT F. BRENNAN, A P.C.
 2 2103 Montrose Ave., Suite D
   Montrose, CA 91020
 3
   [818] 249-5291
 4 FAX  [818] 249-4329
   Email: rbrennan@brennanlaw.com
 5 Attorney for: Plaintiff Rashel Damavandi
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                    CENTRAL DISTRICT OF CALIFORNIA
10                                     ) Case No.: 2:19-cv-10220 RGK (JPRx)
      Rashel Damavandi, an Individual, )
11                                     ) Hon. R. Gary Klausner
           Plaintiff,                  )
12                                     )
           vs.                         )
13                                     ) ORDER OF DISMISSAL WITH
      MERCEDES- BENZ USA, LLC, and ) PREJUDICE OF DEFENDANT
14    DOES 1-25, Inclusive,            ) MERCEDES- BENZ USA, LLC AND
                                       ) THE ENTIRE CASE [24]
15         Defendants                  )
                                       )
16                                     )
                                       )
17                                     )
                                       )
18                                     )
                                       )
19                                     )
                                       )
20                                     )_
                                       )
21                                     )
                                       )
22
23
24          Plaintiff Rashel Damavandi and Defendant MERCEDES- BENZ USA, LLC
25    have announced to the Court that all matters in controversy between them have
26    been resolved.
27          A Stipulation of Dismissal with Prejudice has been signed and filed with the
28    Court. Having considered the Stipulation of Dismissal with Prejudice, the Court
                                                      1
                       ORDER of Dismissal of Mercedes-Benz USA, LLC and the Entire Case
Case 2:19-cv-10220-RGK-JPR Document 25 Filed 12/23/20 Page 2 of 2 Page ID #:127
